Citation Nr: 1401806	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-26 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder.

2.  Entitlement to service connection for degenerative joint disease, meniscal and anterior cruciate ligament (ACL) tears, left knee (claimed as left knee disorder).  

3.  Entitlement to a rating in excess of 10 percent for the service-connected duodenitis with pylorospasm.  

4.  Entitlement to a rating in excess of 10 percent for the service-connected residuals of left elbow injury.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1963 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision issued by the RO in Columbia, South Carolina, that denied service connection for a left knee disability, continued the 10 percent rating for the service-connected duodenitis with pylorospasm, and increased the evaluation of the service-connected left elbow injury from noncompensable to 10 percent disabling.  

Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.  

In January 2010, the Veteran expressed disagreement with the February 2009 rating decision and stated that he wanted to appeal the denial of service connection for a left knee disability and the continuation of a 10 percent rating for the service-connected duodenitis with pylorospasm.  

In February 2010, the Veteran expressed disagreement with the 10 percent evaluation of the service-connected residuals of left elbow injury.  

The requisite Statement of the Case is not found to have been issued for the claim of an increased rating for residuals of left elbow injury.  Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue to the RO.  38 C.F.R. § 19.9(c).  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in February 2013.  A copy of the transcript is associated with the claims file.  

In addition to the paper claims file, there is a Virtual VA and VBMS electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals a copy of the hearing transcript and additional VA treatment records.  The RO indicated that it reviewed the additional treatment records prior to the issuance of the October 2012 Supplemental Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  

The issue of an increased rating for the service-connected residuals of left elbow injury is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In a final decision issued in May 1973, the Board denied the Veteran's claim of service connection for a left knee disability on the basis that there was no evidence of a chronic knee disability in service or a showing of a continuity of the symptoms after service.  

2.  Nexus evidence added to the record since the May 1973 Board decision, when considered by itself or in connection with evidence previously assembled, relates to a previously unestablished fact necessary to substantiate the claim of service connection for a left knee disability and raises a reasonable possibility of substantiating the claim..  

3.  The currently demonstrated degenerative joint disease, meniscal and ACL tears, left knee, is shown as likely as not to have had its clinical onset due to an injury suffered by the Veteran during his period of active service.  

4.  The service-connected duodenitis with pylorospasm is shown to be manifested by continuous moderate manifestations.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the May 1973 Board decision to reopen the claim of service connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 7104(a) (West 2002); 38 C.F.R. § 3.156(a), 20.1100(a), 20.1104 (2013). 

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by degenerative joint disease, meniscal and ACL tears, left knee is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for the assignment of a rating of 20 percent, but no higher, for service-connected duodenitis with pylorospasm have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114 including Diagnostic Code (DC) 7305 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee Disability 

In light of the favorable action taken hereinbelow, a discussion of whether VA has met its duties of notification and assistance is not required at this time.

As an initial matter, the Board denied the Veteran's original claim of service connection for a left knee disorder in a May 1973 decision on the basis that there was no evidence of a chronic knee disability in service or a continuity of the injury after service.  The decision was final as of the date it was issued.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  

Since the May 1973 Board decision, the Veteran submitted evidence, including private and VA treatment records, lay assertions, and buddy statements, that raise a reasonable possibility that the Veteran had a chronic left knee disability in service and that his left knee pain had continued thereafter.  This evidence is new in that it was not of record at the time of the May 1973 decision.  The evidence is also material because it relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran had a knee disability in service and experienced continued manifestations since service.  

For those reasons, the Board finds that the evidence received since May 1973 warrants a reopening of the Veteran's claim of service connection for a left knee disorder, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).

In regard to the reopened claim of service connection for a left knee disorder, the Veteran asserts that his left knee disability is due to an injury incurred in active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

An April 2012 examination report established that the Veteran had degenerative joint disease and meniscal and ACL tears of the left knee.  

A review of the service treatment records shows that the Veteran experienced left knee pain after he jumped from his top bunk and twisted his left knee in December 1963.  He also complained of left knee pain in March 1964 and suffered from chronic left knee pain until April 1964.  

The record contains conflicting evidence pertaining to the relationship between the Veteran's diagnosis of degenerative joint disease, meniscal and ACL tears and his in-service injury.  

On separation in August 1968, the Veteran reported having had sharp pain and weakness in his left knee and giving out of his left knee under his body weight.  He indicated that he continued to experience pain at times.  The military medical personnel noted that the Veteran's left knee was "normal" on examination, but the Veteran was occasionally symptomatic with vigorous exercise.  

The Veteran filed claims of service connection for a left knee disorder in August 1968, May 1972, February 1989.  In the May 1972 claim, he reported having been diagnosed with left knee arthritis by a VA physician.  

The Veteran's private treatment records showed that he took medication for his knee in April 1979.  

The VA treatment records showed chronic left knee pain.  In November 2009 the Veteran reported having left knee pain since an injury in 1963 and seeing a private orthopedist for his left knee in the 1970's and 1980's.  On a physical therapy consultation in March 2011, the Veteran reported experiencing left knee pain since 1963, that progressively increased in severity.  

The Veteran's lay assertions and buddy statements, including a June 1979 letter from his daughter, tend to show that the Veteran had chronic pain, weakness, and buckling of his left knee since the time of service.  The Veteran also indicated that he had been treated for his left knee pain, weakness, and buckling since service.  

On examination in April 2012, the examiner diagnosed the Veteran with degenerative joint disease and meniscal and ACL tears.  The examiner opined that the current left knee disabilities were less likely than not caused by service, because there was no indication of onset of a chronic condition during active duty.  He noted that there were two normal examinations of the knee in service and no documentation to support the presence of a knee condition within a short time of separation.  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the current degenerative joint disease, meniscal and ACL tears of the left knee as likely as not is due to the documented injury that the Veteran incurred in service.

The Board has considered the Veteran's testimony and buddy statements that he injured his left knee during service and has had recurrent pain, weakness, and buckling thereafter.  The Veteran is competent to report as to the symptoms he experiences, such as left knee pain and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

To the extent that the Veteran now asserts having left knee pain that began with his injury in December 1963, the Board finds his lay statements to be credible and sufficient to provide a basis for linking the onset of the current disability to service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

While the opinion of the April 2012 VA examiner weighs against the claim, the Board finds that this opinion to be of limited probative value to the extent that the examiner did not fully assess the Veteran's credible assertions that he injured his left knee during service and had experienced recurrent pain, weakness and buckling since the injury.  

In resolving all reasonable doubt in the Veteran's favor, service connection for degenerative joint disease, meniscal and ACL tears, left knee is warranted.  


Increased Rating of Duodenitis with Pylorospasm 

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in March and August 2008, prior to the initial adjudication of the claim in February 2009.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In addition, the March 2008 VCAA notice letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While the Veteran was not provided with the rating criteria used to assess his disability in a letter, they were provided in the March 2010 Statement of the Case.  As such, the Veteran had actual knowledge of this information, and his claim was thereafter readjudicated in October 2012, curing any timing defect.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records and VA treatment records were obtained. 

Also of record are private medical treatment records, the Veteran's lay statements, and buddy statements.  Although not all identified private treatment records were obtained, VA attempted to obtain records from all identified providers.  

The Veteran underwent VA examinations in April 2008 and April 2012 to obtain medical evidence as to the nature and severity of the service-connected disability.  As they contained a full evaluation of the Veteran's disability at issue, they are adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

At the hearing in February 2013, the undersigned explained the issues on appeal and suggested the submission of evidence that might have been overlooked.  As such, the Board finds that it has fully complied with the Bryant requirements.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Principles and Analysis 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, a uniform rating for the entire appeal period is warranted.  

In this case, the Veteran is in receipt of a 10 percent rating for the service-connected duodenitis with pylorospasm pursuant to 38 C.F.R. § 4.114, DC 7305 for ulcer, duodenal.  This rating contemplates mild symptoms with recurring symptoms once or twice yearly.  

In order to warrant a higher evaluation, the evidence must approximate moderate symptoms; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, which is the criteria for a 20 percent rating.  

On VA examination in April 2008, the examiner noted that the Veteran had upper abdominal pain that had been unremitting since the diagnosis of his ulcer in 1967 and had reflux symptoms since the same time that had increased in severity over the years.  It was further noted that the Veteran was treated with medication to control the symptoms, but his symptoms had gotten progressively worse.  

The Veteran denied having a history of hospitalization or surgery, incapacitation due to stomach or duodenal disease, episodes of abdominal colic, nausea or vomiting, or abdominal distention, hematemesis or melena, or diarrhea.  

On examination, the examiner reported having abdominal tenderness.  Specifically, the examiner noted that it was "tender to palpation percussion across upper abdomen; normal bowel sounds, no organomegaly."  

The examiner rendered a diagnosis of functional gastric disorder, with abdominal pain as a problem associated with the diagnosis, and gastroesophageal reflux disease (GERD).  

The examiner commented that a thorough work up had not indicated any reason for long term unchanged complaints of abdominal pain and it was most likely a functional (psychiatric related) disorder.  

On VA examination in Apri1 2012, the examiner rendered a diagnosis of duodenitis with an onset in 1967.  

In regard to the Veteran's symptoms, it was noted that he had continuous abdominal pain and had recurring episodes of non severe symptoms four or more times a year with a duration of less than one day per episode.  He also experienced transient nausea and vomiting four or more times per year with each episode lasting less than one day.  

The Veteran denied having severe symptoms, hematemesis, melena, anemia, weight loss, or incapacitating episodes.  

The VA treatment records showed that the Veteran complained of chronic and constant abdominal pain.  

The Veteran testified in February 2013 that he had moderate symptoms with severe flare ups.  Specifically, he reported having stomach and abdominal pain every day.  He further testified that he experienced nausea several times during the day and kept table salt, candy and chewing gum on him to ease the nausea.  Occasionally, he vomited and had diarrhea that developed into dehydration and required hospitalization.  His diarrhea could last for 10 days, and occurred two to three times a year.  The Veteran also denied severe weight loss.  

At issue is whether a disability rating in excess of 10 percent is warranted for the service-connected duodenitis with pylorospasm.  As noted, under DC 7305, in order to warrant a 20 percent disability rating, the evidence must establish moderate symptoms; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  

The evidence of record, including the April 2012 VA examination report and lay assertions, reflects that the Veteran had continuous abdominal pain with recurrent nausea, vomiting, and diarrhea.  As such, the service-connected disability picture is shown to more nearly resemble the criteria for a 20 percent rating.  

The Board has considered whether a rating in excess of 20 percent is warranted.  A 40 percent rating requires moderately severe symptoms; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  

A 60 percent rating requires severe symptoms; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  

On examination in April 2012, the Veteran denied impairment of health manifested by anemia or weight loss and also denied any incapacitating episodes.  As such, a higher rating is not warranted. 

The Board has also considered other potentially applicable diagnostic codes under 38 C.F.R. § 4.114.  That regulation provides that ratings under different DCs are not to be combined, but, rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next highest rating where the severity of the overall disability warrants such elevation.  However, the Veteran's predominant disability picture is best reflected by DC 7305, applicable to the duodenum.  

As to whether referral for an extraschedular rating is warranted, the threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the frequency and severity of symptoms.

Thus, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  

The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

As new and material evidence has been received to reopen the claim of service connection for a left knee disability, the appeal to this extent is allowed.  

Service connection for degenerative joint disease, meniscal and ACL tears, left knee is granted.  

An increased rating of 20 percent for the service-connected duodenitis with pylorospasm is granted, subject to the regulations governing the payment of VA monetary benefits.  


REMAND

In a rating decision dated in February 2009, the RO increased the noncompensable rating for the service-connected residuals of left elbow injury to 10 percent disabling.  

Subsequently, in February 2010, the Veteran filed a timely Notice of Disagreement in regard to his claim and indicated that he disagreed with the evaluation of a 10 percent rating.  A Statement of the Case was not issued in regard to his claim.  

Under these circumstances, a Statement of the Case regarding the Veteran's claim for an increased rating for the service-connected residuals of left elbow injury must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c).  

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action in order to issue a fully responsive Statement of the Case as to the Veteran's claim for an increased rating for the service-connected residuals of a left elbow injury.  Only if the Veteran perfects an appeal by submitting a timely Substantive Appeal, should this matter be returned to the Board for the purpose of appellate review after any indicated development has been completed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


